Title: From James Madison to William Pinkney, 23 May 1810
From: Madison, James
To: Pinkney, William


Dear Sir
Washington May 23d 1810
You will learn from the Department of State, as you must have anticipated, our surprise that the answer of Lord Wellesley, to your very just and able view of the case of Jackson, corresponded so little with the impressions of that Minister manifested in your first interviews with him. The date of the answer best explains the change; as it shows that time was taken for obtaining intelligence from this country, and adapting the policy of the answer to the position taken by the advocates of Jackson. And it must have happened that the intelligence prevailing at that date was of the sort most likely to mislead. The elections which have since taken place in the Eastern States, and which have been materially influenced by the affair of Jackson and the spirit of party connected with it, are the strongest of proofs, that the measure of the Executive coincided with the feelings of the Nation. In every point of view the answer is unworthy of the source from which it comes.
From the manner in which the vacancy left by Jackson is provided for, it is infered that a sacrifice is meant of the respect belonging to this Government, either to the pride of the British Government, or to the feelings of those who have taken side with it against their own. On either supposition, it is necessary to counteract the ignoble purpose. You will accordingly find that on ascertaining the substitution of a Chargé, to be an intentional degradation of the diplomatic intercourse on the part of Great Britain, it is deemed proper that no higher functionary should represent the United States at London. I sincerely wish, on every account, that the views of the British Govt. in this instance, may not be such as are denoted by appearances, or that, on finding the tendency of them they may be changed. However the fact may turn out, you will of course not lose sight of the expediency of mingling in every step you take, as much of moderation, and even of conciliation, as can be justifiable; and will, in particular, if the present dispatches should find you in actual negociation, be governed by the result of it, in determining the question of your devolving your trust on a Secretary of Legation.
The Act of Congress transmitted from the Department of State, will inform you of the footing on which our relations to the Belligerent powers were finally placed. The experiment now to be made, of a commerce with both, unrestricted by our laws, has resulted from causes which you will collect from the debates, and from your own reflections. The new form of appeal to the policy of Great Britain and France on the subject of the Decrees and Orders, will most engage your attention. However feeble it may appear, it is possible that one or other of those powers may allow it more effect than was produced by the overtures heretofore tried. As far as pride may have influenced the reception of these, it will be the less in the way, as the law in its present form may be regarded by each of the parties, if it so pleases, not as a coercion or a threat to itself, but as a promise of attack on the other. G. Britain indeed may conceive that she has now a compleat interest in perpetuating the actual state of things, which gives her the full enjoyment of our trade and enables her to cut it off with every part of the World; at the same time that it increases the chance of such resentments in France at the inequality, as may lead to hostilities with the United States. But on the other hand, this very inequality, which France would confirm by a state of hostilities with the U. States, may become a motive with her to turn the tables on G. Britain by compelling her either to revoke her orders, or to lose the commerce of this Country. An apprehension that France may take this politic course would be a rational motive with the B. Govt. to get the start of her. Nor is this the only apprehension that merits attention. Among the inducements to the experiment of an unrestricted commerce now made, were two which contributed essentially to the majority of votes in its favor; first a general hope, favored by daily accounts from England, that an adjustment of differences there, and thence in France, would render the measure safe & proper; second, a willingness in not a few, to teach the advocates for an open trade, under actual circumstances, the folly, as well as degradation of their policy. At the next meeting of Congress, it will be found, according to present appearances, that instead of an adjustment with either of the Belligerents, there is an increased obstinacy in both; and that the inconveniences of the Embargo, and non-intercourse, have been exchanged for the greater sacrifices as well as disgrace, resulting from a submission to the predatory systems in force. It will not be wonderful therefore, if the passive spirit which marked the late Session of Congress, should at the next meeting be roused to the opposite point; more especially as the tone of the Nation has never been as low as that of its Representatives, and as it is rising already under the losses sustained by our Commerce in the Contenental ports, and by the fall of prices in our produce at home, under a limitation of the market, to Great Britain. Cotton I perceive is down at 10 or 11 cents in Georgia. The great mass of Tobacco is in a similar situation. And the effect must soon be general, with the exception of a few articles which do not at present, glut the British demand. Whether considerations like these will make any favorable impression on the British Cabinet, you will be the first to know. Whatever confidence I may have in the justness of them, I must forget all that has past before I can indulge very favorable expectations. Every new occasion seems to countenance the belief, that there lurks in the British Cabinet, a hostile feeling towards this Country, which will never be eradicated during the present Reign; nor overruled, whilst it exists, but by some dreadful pressure from external or internal causes.

With respect to the French Govt. we are taught by experience to be equally distrustful. It will have however the same opportunity presented to it, with the British Govt., of comparing the actual state of things, with that which would be produced by a repeal of its Decrees; and it is not easy to find any plausible motive to continue the former as preferable to the latter. A worse state of things, than the actual one, could not exist for France, unless her preference be for a state of War. If she be sincere either in her late propositions relative to a chronological revocation of illegal Edicts against Neutrals, or to a pledge from the United States not to submit to those of Great Britain, she aught at once to embrace the arrangment held out by Congress; the renewal of a non-intercourse with Great Britain being the very species of resistance most analogous to her professed views.
I propose to commit this to the care of Mr. Parish who is about embarking at Philadelphia for England; and finding that I have missed a day in my computation of the opportunity, I must abruptly conclude with assurances of my great esteem and friendly respects
